Title: From George Washington to Ephraim Blaine, 17 May 1778
From: Washington, George
To: Blaine, Ephraim


                    
                        Sir
                        Head Quarters [Valley Forge] 17 May 1778
                    
                    Very frequent and recent intelligence from the City of Philadelphia induces me to think that the Enemy mean to evacuate that place. Such a Step must consequently make it necessary for this army to move, and as this will be a sudden affair, I now give you notice that every thing in your department may be in perfect readiness for the event. I have written to the Qr Mr General to take every step in his power to procure Waggons and to him you will apply for them, giving all the aid you can to effect that business. You will as far as it may be in your power, lay in Magazines of provision between this and the North river, On or Convenient to the roads leading over Coryells ferry to Morris Town &c. and thro Boundbrook Westfield &c. Sufficient to feed the troops on their march should it be found necessary to take that course, no time is to be lost. I am sir your most obedt servant
                    
                        Go. Washington
                    
                    
                        P.S. You will make this known to the Issuing Commissary.
                    
                